Exhibit 10.2
 
CONSULTING AGREEMENT
 
         THIS AGREEMENT is made between SO ACT NETWORK, Inc. whose address is
10685-B Hazlehurst Drive #6572, Houston, TX 77043(hereinafter referred to as
"SAN"); and ROY SCIACCA, 3561 N.W. 126th Avenue , Coral Springs, FL, 33071
(hereinafter referred to as "RS").


         WHEREAS, SAN is in the business of providing a Social Network to the
public for public and private use as an online operating system and internal
network; and


         WHEREAS, RS is an entertainment industry consultant with significant
experience and expertise in music and television production, touring,
merchandising, internet development and hi-tech marketing integration; and


         WHEREAS, during the period of time covered by this Agreement, and in
exchange for shares of common stock in SAN, RS will provide extensive consulting
for SAN to help SAN substantially penetrate the entertainment markets; and


         WHEREAS, the parties agree, having gained a complete understanding of
the desired stock and consulting to be exchanged and provided between SAN and
RS;


         NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties agree as follows:




1.  
DUTIES AND INVOLVEMENT



i. From January 2010 to December 2010, RS will provide significant consulting to
SAN as follows:


ii. RS will assist SAN with marketing and promotion of SAN to the music and
television entertainment market.


iii. RS will use his significant global experience in the entertainment industry
to establish contacts for SAN


iv. RS will use his experience with Quepasa (cross-over to the television world)
to help SAN establish links to substantial foreign markets in the Latin Social
Networking, music and television communities.


v. RS will assist SAN with its cross over into the entertainment world and
adoption by a large audience of SAN’s style of social/business networking.


vi. SAN agrees to pay to RS five hundred thousand (500,000) shares of common
stock in So Act Network, Inc. (trading symbol SOAN), for said consulting covered
in clauses 1.i – 1.v above.


vii. Within 10 days of the signing of this agreement by both parties, SAN’s
securities attorney will provide the transfer agent with an opinion letter and
cause the shares to be issued to RS or its designees.


viii. SAN agrees that, six months from the date of issuance, it will authorize
its transfer agent to remove any 144 legends, and allow RS or its designees to
sell all of the shares provided at any time thereafter.
 
Page 1 of  7


--------------------------------------------------------------------------------


 
ix. RS agrees that SAN may post the press release, provided hereunder as Exhibit
1, announcing this agreement along with the appropriate section 8K filing, as
required by the Securities and Exchange Commission.


2.   RELATIONSHIP AMONG THE PARTIES.


         RS acknowledges that it is not an officer, director or agent of SAN, it
is not, and will not, be responsible for any management decisions on behalf of
SAN, and may not commit SAN to any action. SAN represents that RS does not have,
through stock ownership or otherwise, the power neither to control SAN, nor to
exercise any dominating influences over its management. SAN and RS agree that
the relationship among the parties shall be that of independent contractor.


3.   EFFECTIVE DATE, TERM AND TERMINATION.


i.  This Agreement shall be effective on December 31, 2009 and will continue for
one year.
 
ii. This agreement cannot be terminated by the parties, except for cause where
such cause is a direct violation of the specific obligations under this
agreement.


       4.   COMPENSATION AND PAYMENT OF EXPENSES.


         SAN and RS both agree to be responsible for bearing their own costs to
fulfill their respective obligations under this agreement.
 
       5.   SERVICES NOT EXCLUSIVE.


         The parties shall devote such of their time and effort as necessary to
the discharge of their duties hereunder. The parties acknowledge that each is
engaged in other business activities, and that they will not be restricted from
continuing to be engaged in such activities during the term of this Agreement.


       6.   CONFIDENTIALITY.


         The parties acknowledge that each may have access to confidential
information regarding each other’s business. The parties agree that they will
not, during or subsequent to the term of this Agreement, divulge, furnish, or
make accessible to any person (other than with the written permission of the
other), any knowledge,  information, or plans with respect to each other’s
business, including, but not by way of limitation, their technologies, whether
in the concept or development stage, or being marketed on the effective date of
this Agreement, or during the term hereof.


                   7.   INDEMNIFICATION.


         RS agrees to indemnify and hold harmless SAN, and its respective agents
and employees, against any losses, claims, damages, or liabilities, joint or
several, to which either party, or any such other person, may become subject,
insofar as such losses, claims, damages, or liabilities (or actions, suits or
proceedings in respect thereof) arise out of, or are based upon, any untrue
statement or alleged untrue statement of any material fact contained in any
representations or prospectuses, made by RS or its clients with regard to SAN or
SAN’s Network, or arising out of, or based upon the omission or alleged omission
to state a material fact required  therein, or necessary to make the statements
therein not misleading, and will reimburse SAN, or any such other person, for
any legal or other expenses reasonably incurred by SAN, or any such other
person, in connection with investigation or defending any such loss, claim,
damage, liability, action, suit, or proceeding.
 
Page 2 of  7


--------------------------------------------------------------------------------


 
SAN agrees to indemnify and hold harmless RS, and its respective agents and
employees, against any losses, claims, damages, or liabilities, joint or
several, to which either party, or any such other person, may become subject,
insofar as such losses, claims, damages, or liabilities (or actions, suits, or
proceedings in respect thereof) arise out of, or are based upon, any untrue
statement or alleged untrue statement of any material fact contained in any
representations or prospectuses made by SAN or its clients with regard to RS or
arising out of, or based upon, the omission or alleged omission to state  a
material fact required  therein, or necessary to make the statements therein not
misleading, and will reimburse RS, or any such other person, for any legal or
other expenses reasonably incurred by RS, or any such other person, in
connection with investigation or defending any such loss, claim, damage,
liability, action, suit, or proceeding.
 
8.   MANDATORY ARBITRATION
 
If a dispute arises out of, or relates to, this Agreement, or the breach
thereof, and if said dispute cannot be settled through direct discussion, the
parties agree to first endeavor to settle the dispute in an amicable manner by
mediation under the Commercial Mediation Rules of the American Arbitration
Association, before resorting to arbitration. Thereafter, any unresolved
controversy or claim arising out of, or relating to, this Agreement or a breach
thereof, shall be settled by mandatory arbitration in accordance with the rules
of the American Arbitration Association, and judgment upon the award rendered by
the Arbitrator may be entered in any court having jurisdiction thereof.


         ii. Any provisional remedy available from a court of law shall be
available to the parties to this Agreement from the Arbitrator pending
arbitration.


         iii. The site of the arbitration shall be the home state of the
defendant in any action.
        
 iv. In the event that a dispute results in arbitration, the parties agree that
the prevailing party shall be entitled to reasonable attorney's fees, to be
fixed by the arbitrator.
 
9.   NOTICES
 
All notices required, or permitted to be given under this Agreement, shall be
given in writing, and shall be delivered, either personally or by express
delivery service, to the party to be notified. Notice to each party shall be
deemed to have been duly given upon delivery, personally or by courier (such as
Federal Express or similar express delivery service), addressed to the attention
of the officer at the address set forth hereto, or to such other officer or
addresses as either party may designate, upon at least ten (10) days' written
notice, to the other party.


If SAN – Greg Halpern
SO ACT NETWORK, Inc.
10685-B Hazlehurst Drive #6572
Houston, TX 77043


If RS – Roy Sciacca
3561 N.W. 126th Avenue
Coral Springs, FL, 33071


If LAW FIRM –
Eric Stein, Esq.
ANSLOW & JACLIN, LLP
195 Route South
Manalapan, NJ 07726
 
Page 3 of  7



--------------------------------------------------------------------------------


 
10.   GOVERNING LAW AND VENUE


i. San and RS agree that litigation is time consuming, costly, and generally
unproductive for each party. Should a decision from mandatory arbitration as
specified in clause 8 above be appealed by either party, SAN and RS understand
and accept that this Agreement shall be construed by, provided venue, and
enforced in accordance with the laws of the home state of the defendant in any
action and the defendants choice of county and district as well.
 
ii. SAN and RS agree that any claim between the parties cannot exceed the face
value of actual assets provided and received. SAN is providing shares of its
common stock to RS which cannot be sold for six months after issuance and RS is
providing Consulting to SAN for 12 months from the date of this agreement. For
the purposes of SAN’s accounting, the value of its shares, issued under this
agreement is determined based on the date of this agreement, which is December
31, 2009.
 
11.   ENTIRE AGREEEMENT
 
This Agreement contains the entire understanding and agreement among the
parties. There are no other agreements, conditions or representations, oral or
written, express or implied, with regard thereto. This Agreement may be amended
only in writing signed by all parties.
 
12.   WAIVER
 
A delay or failure by any party to exercise a right under this Agreement, or a
partial or single exercise of that right, shall not constitute a waiver of that
or any other right.
 
13.   COUNTERPARTS
 
This Agreement may be executed in duplicate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
Agreement. In the event that the document is signed by one party and faxed or
emailed to another, the parties agree that a faxed or emailed signature shall be
binding upon the parties to this agreement as though the signature was an
original.
 
14.   SUCCESSORS
 
The provisions of this Agreement shall inure to, and be binding upon, all of the
parties, their affiliates, successors, and assigns.
 
15.   COUNSEL
 
The parties expressly acknowledge that each has been advised to seek separate
counsel for advice in this matter, and each has been given a reasonable
opportunity to do so.
 
16.   FACSIMILE AND EMAIL COPIES
 
The parties agree that all duly executed facsimile or email copies are fully
binding under any and all applicable laws.
 
Page 4 of  7


--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein.
 
 









 


By:
/s/  Greg Halpern
12-31-09
 
By:
/s/  Roy Sciacca
12-31-09
Greg Halpern-CEO, So Act Network, Inc.
 
Roy Sciacca - Consultant




















Page 5 of  7







--------------------------------------------------------------------------------


 
EXHIBIT 1 – So Act Network Press Release


                                                                                                   
So Act® Network Announces Consulting Agreement with Entertainment Industry
Expert
 
On 7:00 am EDT, Tuesday January 12, 2010
 
HOUSTON, Texas--(GLOBE NEWSWIRE) -- So Act Network, Inc. (OTCBB:SOAN) announced
today that it has signed an agreement with entertainment industry legendary
promoter Roy Sciacca to assist the Company with marketing and promotion to the
music and television entertainment market.


“Roy Sciacca has significant global experience in the entertainment industry to
help us establish contacts as we cross over into the entertainment world to gain
acceptance for our unique social/business networking platform,” said Greg
Halpern, So Act Network President.“ Roy’s experience with Quepasa (cross-over to
the television world) will help us establish links to substantial foreign
markets in the Latin Social Networking, music and television communities.


“I am extremely excited about So Act and where it can go because I represent a
global company that reaches millions of people,” said Roy Sciacca. “I believe in
the So Act message to build a better world and I am confident that the public is
ready for this type of change. What So Act brings to the table is of great
benefit to the world and they can change the scope of social networking the way
I am going to change the scope of music reality television,”
 
About Roy A. Sciacca
Born to entertain, Roy A. Sciacca has been entrenched in the industry for more
than two-thirds of his life. A celebrated key figure in the L.A. rock scene as a
Club Owner, Studio Owner, Performing Musician and Concert/Tour Promoter. His
production credits include over 100 music videos and approximately 400 live
concert events and tour productions. The 1980’s served as the breeding ground
for Sciacca’s entry in the big leagues. Launching World Tours and large
production concerts for major artists such as Janet Jackson, Don Henley,
Chicago, Alice Cooper, Alan Jackson, Lee Ann Womack, Kiss and many others. Mr.
Sciacca also established Late Night Studios in 1986, a major, full production
sound-stage facility in Hollywood, CA. Testing the waters in the Los Angeles
club scene, Sciacca owned and operated, Boy & Girls and M & M’s, both LA’s
premier nightclubs from 1987 through 1990. As an independent promoter and a
management-executive of HK Management, Sciacca managed many world class artists
and worked with numerous concert tours and was active in the sponsorship,
marketing, and advertising initiatives associated with those tours.  From 1994
through 1996 Mr. Sciacca also created and produced popular concept tours for the
Elvis Presley Memorabilia Museum World Tour and in 1997 through 1999 he created
the 50th Anniversary NASCAR Tour. Adding to his NASCAR credit, Sciacca produced
the entire entertainment production for the Inaugural opening of Homestead
Raceway’s; Winston Cup Series, Florida in November 1999. From 1997 – 2000
Sciacca co-managed with Edgardo Diaz, the Latin sensation, MDO (the new Menudo)
for their concert tour and new record album. Seeing the U.S Hispanic market
beginning to erupt, Sciacca moved quickly to capitalize on what would become the
U.S. Latin breakout artist Ricky Martin. Currently, Mr. Sciacca is producing the
history making Musical Reality Series “Recreating A Legend”. 2010 will set the
new bar for Music Reality contesting. The Global Stage awaits in what is sure to
become a muti-country blockbuster6


About So Act® Network, Inc.
Social Media expert Jon Hansen called So Act "The 60 minutes of Social Networks,
where you engage, mobilize and empower people into action." Whatever the
mission, cause, product, service, program, cure, or solution, So Act can help
you expand your sphere of influence and crystallize forward thinking into
positive action on a larger scale, while harmoniously merging economic and
socially conscious goals.
 
Page 6 of  7
 

--------------------------------------------------------------------------------



 
So Act's innovative technologies provide a global social network where its
members are able to build Communities of Purpose, and accomplish and promote all
of their important goals without being subjected to spam or ads, and without
having personal information used by marketers. So Act’s cutting edge
communication platform improves on the social networking theme by providing
businesses and individuals with project building tools, alerting, and secured
network file sharing and previewing, all in a personalized, private, format that
crosses  global boundaries to connect like-minded individuals, while allowing an
unlimited number of members to simultaneously participate in small, or large,
online meetings. So Act includes a “top 10” filtered results ad-free web search
engine, and its press club allows members to share their important news with
their followers and the media. While membership is free, several features to
expand network size and capability for those with greater needs are available
for $1, $2 and $5 monthly fees. So Act also provides partnership and
profit-sharing opportunities for individuals and companies seeking to gain a
meaningful foothold in the Social Networking space. For more information, and to
join free visit www.SoAct.Net.


FORWARD-LOOKING STATEMENTS
This press release contains forward-looking statements that involve risks and
uncertainties. These statements may include statements regarding stock-based
compensation charges and our plans to invest in our core business and make
significant capital expenditures. Actual results may differ materially from the
results predicted and reported results should not be considered as an indication
of future performance. The potential risks and uncertainties that could cause
actual results to differ from the results predicted include, among others,
unforeseen changes in our hiring patterns and our need to expend capital to
accommodate the growth of the business, as well as those risks and uncertainties
included under the captions "Risk Factors" and "Management's Discussion and
Analysis of Financial Condition and Results of Operations," in our Annual Report
on Form 10-K for the year ended December 31, 2008, which is on file with the SEC
and is available on our investor relations website at SoAct.Net and on the SEC
website at www.sec.gov. Additional information is also set forth in our
Quarterly Report on Form 10-Q for the quarter ended September 30, 2009, which is
also on file with the SEC. All information provided in this release is as of
January 11, 2010 and So Act Network undertakes no duty to update this
information. So Act is a registered trademark of So Act Network, Inc. All other
company and product names may be trademarks of the respective companies with
which they are associated.


 
Source:
So Act Network, Inc.
 
Investor Relations Contact:
Contact:
Greg Halpern
   
Steven Marcus
 
Greg@SoAct.Net
   
 DME Capital LLC
 
210-401-7667
   
 917-648-0663

 
 
 
Page 7 of  7



 
 
 
 
 
 
 